Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Amendment filed on 01/31/2022. As directed by the Amendment, claim 1 has been amended and is pending in the instant application.
	The Applicant did not respond to the Drawing objection raised in the in the previous Office Action; as such, the Drawings objection is maintained.
	The Applicant also did not respond fully to a 112(a), based on written description rejection raised in the previous Office Action to explain why the 112(a), based on written description rejection was improper. For this reason, the 112(a) rejection is still maintained.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). It is noted that this issued was raised in the Non-final rejection Action dated 08/31/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, limitation “an arm bar, including, a microcontroller, a plurality if force –resistive sensors; a plurality of motion actuators; and a plurality of servo motors” in lines 1-5 is not sufficiently described within the original disclosure to show the possession of the claimed arm bar/robotic arm. In paragraph [0006], the Applicant discloses  “The robotic arm is mounted on the patient's arm and employs a combination of sensors, motors, and additional required elements, resulting in a system that supports the weight of the patient's limb, allows for full 
Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Publication 2010/0016766 hereinafter Zhang).
Regarding claim 1, Zhang discloses an arm bar (Fig. 2, [0109]: robotic arm) including a microcontroller ([0135]: digital controller); a plurality of force-resistive sensors (Fig.2, [0118]: shoulder, elbow, wrist resistance forced are measured at each of the joint by the shoulder, elbow, wrist resistive-force sensors); a plurality of motion actuators ([0107]: 3 servomotors of the 8 servo motors for controlling the upper limb); and a plurality servo motors ([0107]: the remaining 5 servomotors of the 8 of servomotors to control the upper limb); wherein said microcontroller ([0135]: the robotic apparatus is driven by servomotors controlled by a digital controller) controls said plurality of motion actuators ([0135]: servomotors) based on signals from said plurality of force-resistive sensors to control said plurality of servo motors ([0136]: the digital controller reads the resisting torques and adjust the stretching velocity of the  by .

Response to Arguments
Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive.
The Applicant did not provide any arguments with respect to the drawing objection, claim rejection 112a and 102 claim rejection. Applicant simply stated that claim 1 has been amended to further clarify the claiming subject matter but did not provide any reasoning explanations of how the claim amendment would overcome the drawing objection, 112(a) written description requirement and U.S.C. 102 claim rejection. As such, the Remarks herein has been found non-persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785